141.On behalf of the delegation of the Republic of Zambia, it gives me great pleasure to join those who have spoken before me in congratulating you, Mr. President, on your election as President of the thirty-sixth session of the General Assembly. May your leadership ensure that the outcome of this session strengthens the collective efforts of mankind to bring about a better world.
142.	My delegation commends your predecessor, Mr. Riidiger von Wechmar of the Federal Republic of Germany, for the excellent manner in which he presided over the work of the thirty-fifth session and the eighth emergency special session, devoted to the question of Namibia.
143.	The SecretaryGeneral has continued to work with dedication in the service of the United Nations. I convey to him my delegation's appreciation of his efforts in working for world peace and security.
144.	Let me take this opportunity to welcome the new nations of Vanuatu and Belize on their admission into the United Nations. We rejoice, because once again the United Nations has moved closer to the realization of the much-cherished principle of universality of membership.
145.	Once again we meet at a time when the world is confronted with growing international tension, heightened bloc rivalry, the escalation of the arms race, the persistence of regional hotbeds of crisis and the creation of new conflicts in various parts of the world, the continuing illegal occupation of other people's lands and the unabated evils of apartheid and racism. The major Powers seem powerless to block or put an end to the arms race, growing violence, armed intervention or aggression and violation of the sovereignty and territorial integrity of other States, domination of others, inequity and injustice in the world.
146.	In the quest to become "the greatest", some of them have become blind to the cause of freedom, independence, justice and equality for all the peoples of the world. Indeed, they shamefully support and sustain regimes that thrive on the savage repression and degradation of other human beings on the grounds of color and race and which deny others freedom, independence or a homeland. These circumstances, some of which provide a basis for glaring violations of human rights, threaten world peace and security.
147.	It has been said that the emergence after the Second World War of two major Powers with antagonistic systems has played a significant role in the militarization of the world: The competition between these Powers has undoubtedly affected most parts of the globe. Thus, while it is true that today the two Powers are not actually directly at war with each other anywhere in the world, they are embroiled in a number of potentially explosive situations and, in fact, keep alive the many armed conflicts taking place between and among the small, poor countries of the developing world. The possible emancipation of States from military and political alliances clearly does not suit the interests of the great Powers, which strive hard, using every possible means, to frustrate the endeavor. Their stranglehold is causing a great deal of hardship to the small and poor nations concerned. The situation needs to be corrected.
148.	There can be no doubt that the greatest threat to mankind today is the existence and continuing development of devastating nuclear weapons. An overwhelming majority of the world's peoples certainly does not possess or desire nuclear arms. They do not have the technological capability or the necessary resources to develop and produce these weapons. And we are back to the great Powers of our time and a few other countries. It is the Governments of these countries that hold the world hostage to their possession of nuclear weapons. It is these countries that are engaged in the never-ending quest for the development of advanced nuclear weaponry, and it is the Governments of these countries that must inevitably play a decisive role to rid mankind of the nightmare of worldwide nuclear devastation. Although the nuclear arms race affects the security of all States, it is clear that the two major nuclear-weapon States the United States and the Soviet Union will have to take the lead in the nuclear disarmament process.
149.	I now turn t" the situation in southern Africa. Here we confront three major problems: that of the freedom and independence of Namibia, that of apartheid and majority rule in South Africa and that of South Africa's destabilization of neighboring independent States.
150.	The problem of Namibia is one of colonialism and illegal occupation by South Africa, in arrogant defiance of the international community and of the various United Nations resolutions and decisions on the matter. Against the background of a momentous and impressive record of decolonization since the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples [General Assembly resolution 1514 (XV)] some 21 years ago, the world community cannot but be indignant at the posture and actions of South Africa with regard to Namibia's freedom and independence. South Africa must be made to realize that the right of people to self-determination, sovereignty and independence is a universal quest of mankind and is exercised throughout the progressive world. There can be no turning the clock back in Namibia. Freedom and genuine independence will come to Namibia and soon, at that.
151.	South Africa and its supporters are laboring under the delusion that they can exclude SWAPO from the solution of the Namibian problem in favor of a puppet regime and that they will be able to preserve existing colonial and racist relations in Namibia. The recent victory of the people of Zimbabwe has proved that no amount of force by the oppressor, or chicanery through bogus internal settlement, can prevent a people from choosing a government that is responsive to its real needs and aspirations. As an authentic liberation movement, SWAPO 
cannot lose the battle under any circumstances, whatever the balance of power may be.
152.	The continued illegal occupation of Namibia by South Africa not only is intolerable but also constitutes a serious threat to international peace and security. We have a viable plan for the liberation of Namibia on the basis of Security Council resolution 435 (1978), It is in everyone's interest that appropriate pressure should be brought to bear on South Africa to cooperate fully with the United Nations in its efforts to solve the Namibian problem. Zambia reaffirms its total support for and solidarity with SWAPO, the sole and authentic representative of the Namibian people.
153.	In our view, which is shared by many others, the five-member Western contact group, which initiated the plan for the independence of Namibia, bears a special responsibility to prevail upon the recalcitrant Pretoria regime to accept the plan as it is so that Namibia can finally achieve its independence. Members of the group certainly possess enormous influence and leverage over South Africa. We are not satisfied that they have exerted sufficient pressure on South Africa to ensure its cooperation in the implementation of the United Nations plan on the independence of Namibia as envisaged in Security Council resolution 435 (1978). We call upon them to do so.
154.	In South Africa itself, the practice of racism, repression, oppression, deprivation and state terrorism against the nonwhite majority has now given rise to the heightened militancy and increased combat capacity of the oppressed segment of the population. This militancy is eloquent evidence of the current state and direction of the liberation struggle against apartheid and minority rule. The African nationalists and freedom fighters are no longer afraid of the much-vaunted military superiority of the apartheid regime. This clear defiance of military superiority by the forces of national liberation is indicative of the fact that the will of oppressed people shall not be thwarted, even under the most brutal military machine Africa has ever known.
155.	The policy of apartheid has universally been condemned as an evil one and a crime against humanity. It can only be practiced, supported and sustained by evil men. We must, therefore, strive to dismantle the apartheid structure quickly. The international community should, accordingly, welcome, encourage and support the heightened struggle of the oppressed people of South Africa for the eradication of apartheid. This solidarity with the oppressed people of South Africa should be manifested in an intensified international campaign for the ostracism of the Pretoria regime, as well as through material assistance to the liberation movements in South Africa.
156.	The situation in southern Africa is also one that directly endangers the peace, security and independence of African countries in the neighborhood of South Africa. Thus, the racist South African regime has been committing and continues to commit wanton acts of aggression against Angola, Botswana, Mozambique and Zambia, mainly because those countries play essential roles as secure rear bases for the liberation struggle in southern Africa. The recent South African aggression against Angola has been particularly vicious and on an unprecedented scale. Now even newly independent Zimbabwe is being threatened by South Africa.
157.	South Africa is also fomenting dissension within neighboring independent States. To that end, it is giving military training to dissident groups from those States with a view to overthrowing their legitimate Governments, which are opposed to the evil system of apartheid and support the liberation struggle in the region. In addition, South Africa continues to recruit mercenaries to work against the neighboring countries.
158.	South Africa's aim in all those actions is the de stabilization of sovereign and independent African States in southern Africa. We strongly condemn South Africa for all those actions. We also wish to register our great indignation in regard to those Western Powers which are responsible for sustaining the apartheid system through their political, diplomatic, ideological, economic, strategic and other forms of collaboration and support.
159.	There is another dimension of the southern African situation which my delegation wishes to underscore. This relates to the fact that the atmosphere of oppression, repression and war that obtains in the area has led to an exodus of people as refugees from South Africa and Namibia into neighboring countries in search of peaceful sanctuary. At the same time, the vicious act of aggression committed by South Africa against Angola has resulted in a severe displacement of people. Both the refugees and the displaced people represent a human tragedy of vast proportions brought about by the racist South African regime. We call upon the international community not only to condemn South Africa for causing the tragedy but also to come urgently to the assistance of the victims of the tragedy.
160.	It is clear that all those problems of southern Africa have been brought about and are kept alive by the apartheid regime in South Africa. It is equally clear to us that, with the support it receives from certain Western countries, the racist South African regime has been enabled to build up its growing military power and machinery of subjugation, to defy international public opinion, and to increase its intransigence. We therefore hold those countries equally responsible for the tragic situation that we confront in southern Africa a situation that is certainly a serious threat to world peace and security.
161.	Once again we wish to state that peaceful change in South Africa and peaceful resolution of the Namibian problem are possible. South Africa's aggression against Angola and illegal occupation of parts of its territory must end quickly. South Africa must be made to realize that its destabilization of neighboring independent States will not stop the internal struggle inside South Africa itself against apartheid and minority rule by the oppressed masses of that country. It is our conviction that the Western Powers and friends of South Africa have and can exert sufficient leverage over that country to facilitate the elimination of apartheid, to bring about desired change and majority rule in South Africa, to compel South Africa to relinquish its stranglehold on Namibia so that the Territory can secure its freedom and genuine independence, to compel South Africa to get its troops out of Angola, and to ensure that the peace, security and independence of the front-line and other affected neighboring States cease to 
be threatened. We call upon those Western Powers to do so in the name of our common humanity.
162.	I now wish to refer to one other crisis area in Africa, namely, Western Sahara. The incomplete task of decolonization in Western Sahara has given rise to a situation fraught with tension. At the eighteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Nairobi in June, a decision was taken to hold a referendum on the future of the disputed Territory [see Al361534, annex II, resolution AHG/Res. 103 (XVIII)]. We call upon all concerned to support the Organization of African Unity [OAU] in implementing that decision.
163.	My delegation is very much concerned about the unending conflict in the Middle East. This situation has been brought about by Israel's policy of aggression, expansionism and colonial settlement in the occupied Arab territories. As in the case of South Africa vis-a-vis Namibia, we are confronted with Israel's continuing defiance of the relevant resolutions and decisions of the United Nations. Again as in the case of South Africa's aggression against neighboring countries, the situation in the Middle East has become more explosive than ever before because of Israel's latest military adventurism against the sovereign States of Lebanon and Iraq not to mention its repression of the people of Palestine.

164.	An imperative condition for defusing the highly volatile situation and establishing enduring peace in this area is the immediate withdrawal of Israel from all illegally occupied Arab territories, including Jerusalem, and the restoration to the Palestinian people of their inalienable national rights, including their right to a State of their own in their homeland. Together with such a withdrawal, there would also be the need to establish appropriate arrangements to guarantee the sovereignty, territorial integrity and political independence of all States in the region. In this connection, Israel would be expected to adhere to the unconditional cessation of its intransigence and military adventurism in the area.
165.	The PLO is the authentic representative of the Palestinian people. As such, the PLO should be an equal partner in any serious negotiations to resolve the question of Palestine, which is the crux of the Middle East saga.
166.	My delegation wishes to express its profound regret that, in spite of the efforts of the Organization of the Islamic Conference, the United Nations and the non aligned movement, the armed conflict between Iran and Iraq continues with no end in sight. We appeal to both Iran and Iraq to end the war between them and thus put an end to the loss of human life, the destruction of property and the impediment to their development. They should resort to the exercise of finding a just and honourable settlement of the dispute through negotiations, as has been urged upon them by various international bodies and peace missions. The continuation of the war could well give a pretext to outside Powers to intervene and thereby enlarge the conflagration.
167.	During the thirty-fifth session of the General Assembly, my delegation joined in the call for an urgent resolution of the Afghanistan crisis [resolution 35/37], Today, that crisis is still with us. I therefore wish to reiterate my delegation's call at that session [70th meeting] for an urgent end to the crisis by having all foreign troops withdrawn from that country without any preconditions and by recourse to a political solution.
168.	Another crisis situation which exercised the attention of the General Assembly during its thirty-fourth and thirty-fifth sessions is that of Kampuchea. We call for an urgent political solution to the problem.
169.	With regard to the Korean peninsula, we strongly support efforts for the peaceful reunification of Korea and once again call for the withdrawal of foreign troops from South Korea.
170.	We are encouraged by the resumption of inter-communal talks on the question of Cyprus under the auspices of the SecretaryGeneral. We hope that the talks will lead to the resolution of the conflict that has afflicted that country for too long. Above all, any settlement of the question of Cyprus should be based on the principles of the sovereignty, independence, territorial integrity and nonaligned status of that country.
171.	My delegation notes with extreme disquiet that the question of declaring the Indian Ocean a zone of peace is still unresolved. In the meantime, the situation in and around the Indian Ocean is fraught with danger owing to the emergence of an arms race and superPower rivalry for the military control of the region. We reiterate our position, calling upon the great Powers to initiate the elimination from the Indian Ocean region of all their bases, military installations, logistical supply facilities, the disposition of weapons of mass destruction and any manifestations of greatPower military presence conceived in the context of greatPower rivalry. We further urge the holding of the Conference on the Indian Ocean in accordance with General Assembly resolution 35/150. That Conference, which was supposed to have taken place during the course of this year, was vehemently opposed and frustrated by certain Western Powers on dubious grounds concerning the harmonization of views as a precondition.
172.	In the economic sphere, there can be no doubt as to the seriousness of the present situation and the hardships it has brought to the majority of countries. The rich industrialized countries are, to a very considerable extent, to blame for the present malaise in the world economic situation. We are witnessing increased resistance on the part of these countries to structural change. Thus, many of them are unwilling to work for a new international economic order in which interdependence between nations can become more meaningful. They have frustrated the NorthSouth dialog because they want to maintain the status quo in which the poor would remain poor and the rich would get richer.
173.	Those who care to be objective must concede that the present economic order has brought the world into a dangerously polarized state of inequality. Underdevelopment and the resultant conditions of poverty, deprivation and diminished human potential everywhere, which the present economic order certainly perpetuates, pose serious dangers to us all. There can be no doubt that the present economic relations in the world are a serious impediment to the development efforts of many nations, particularly those in the developing world.
174.	It has been argued that the insistence by the developing countries on the elimination of longstanding world inequities is tantamount to a demand that the inhabitants of the industrialized countries should give up the fruits of the progress which they have achieved in the last two centuries. This is a mistaken defensive stance on the part of the developed countries. What is being demanded is quite different: it is that they should have more of the fruits of an internationally progressive, peaceful and amiable world m Which we can all participate, not by taking, but by fair and rational exchange. It is not charity that is being sought, but international cooperation, solidarity and justice.
175.	It is against this background that we call for the urgent commencement of global negotiations aimed at evolving a coherent and integrated approach to the solutions of major problems concerning international economic relations and the world economy as a whole.
A
176.	It can thus be seen that international relations are at present at a crossroads. There is a need to ask ourselves whether we are prepared to find, through joint efforts and by negotiations, solutions to the major international problems, or to face an even deeper crisis. We must admit that the gravity of the moment and the importance of the task to be undertaken in order to overcome present political, economic and social problems will require a sense of increased responsibility and willingness to search for genuine and longterm solutions.
177.	The United Nations has a vital role to play in the search for solutions to these problems. It is, therefore, incumbent upon us all to demonstrate our political will in our collective efforts to realize the lofty aims and objectives of this world body.
178.	Zambia for its part reaffirms its faith in the United Nations, We also pledge to continue to support the Organization in its important mission to save mankind from the scourge of war and to achieve for all the people of the world political, economic and social justice.
